STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 18, 2014
               Plaintiff-Appellee,

v                                                                  No. 316784
                                                                   Chippewa Circuit Court
DWAYNE STERLING BANKS,                                             LC No. 11-000692-FH

               Defendant-Appellant.


Before: OWENS, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals by right his conviction by a jury of possession of a controlled
substance in prison, MCL 800.281(4). The trial court sentenced defendant to an additional term
of imprisonment of 3 to 20 years. We affirm.

        Following a jury trial, defendant, a prisoner at the Chippewa Correctional Facility, was
found guilty of unlawfully possessing marijuana. At the sentencing hearing, the trial court told
defendant that he was “before the Court for the purpose of sentence and judgment on an offense
to which you entered a plea.” Neither defendant nor any of the attorneys objected to the trial
court’s reference to a plea. Later, while imposing sentence, the trial court stated defendant was
before the court “having plead [sic] guilty to the offense . . . .”

        On November 5, 2013, defendant moved for resentencing and to amend the presentence
investigation report (PSIR), complaining that the trial judge sentenced defendant under the
wrongful belief that he had entered a guilty plea. The judge assigned to the case following the
original trial and sentencing granted defendant’s motion to amend the PSIR to correct the form
of the conviction as following a jury trial, but it denied his motion for resentencing. The trial
court stated that because the sentencing judge sat through defendant’s trial fewer than 50 days
before the sentencing hearing, it determined that the judge merely misspoke and did not actually
misunderstand how defendant got there.

       Defendant argues he is entitled to resentencing because the trial court sentenced him
under the belief that he pleaded guilty rather than having been convicted after a jury trial. “Due
process of law requires that a defendant be resentenced where his sentence is based on inaccurate
information placed before the court.” People v Lauzon, 84 Mich App 201, 208-209; 269 NW2d
524 (1978). This issue presents a legal question we review de novo. People v Francisco, 474


                                               -1-
Mich 82, 85; 711 NW2d 44 (2006). “[A] sentence is invalid if it is based on inaccurate
information.” People v Miles, 454 Mich 90, 96; 559 NW2d 299 (1997).

        In this case, there is insufficient evidence that defendant was sentenced based on
inaccurate information. Despite the trial court’s statements at the sentencing hearing, courts
ultimately speak through their written orders, see, e.g., In re Contempt of Henry, 282 Mich App
656, 678; 765 NW2d 44 (2009), and the judgment of sentence correctly states that defendant was
convicted by a jury. Further, nothing in the record suggests that any misunderstanding of the
trial court led it to impose a harsher sentence. Cf. People v Hogan, 105 Mich App 473, 486; 307
NW2d 72 (1981) (the trial court’s remarks at sentencing implied that the sentence was harsher
because defendant asserted his right to trial). Because defendant has not established his sentence
was based on inaccurate information, he is not entitled to resentencing.

       We affirm.



                                                            /s/ Donald S. Owens
                                                            /s/ Jane E. Markey
                                                            /s/ Deborah A. Servitto




                                               -2-